Citation Nr: 1709491	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder previously claimed as entitlement to service connection for PTSD with panic attacks, agoraphobia and depression.  


REPRESENTATION

Veteran represented by:	Kevin Janey, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1999 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which denied service connection for PTSD with panic attacks, agoraphobia and depression.  A timely notice of disagreement was received from the Veteran in November 2009.  The denial of his claim was continued in a December 2012 statement of the case (SOC) which the Veteran appealed to the Board in January 2013.  

The Veteran initially filed a claim of service connection for "PTSD (agoraphobia with panic attacks)." In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Id. at 5. Accordingly, the Veteran's claim of service connection for PTSD has been recharacterized to encompass any psychiatric disability. 


FINDING OF FACT

The Veteran suffers from an acquired psychiatric disorder, agoraphobia with panic attacks that manifested during, or as a result of, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f), 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, the Board is granting in full the benefit sought on appeal. Therefore, assuming arguendo that any error was committed with respect to the duty to notify or duty to assist, such error was harmless and will not be further discussed.

II. Service Connection for an Acquired Psychiatric Disorder

To establish service connection for an acquired psychiatric disorder other than PTSD, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to establish a claim of service connection for PTSD, a Veteran must show: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor. 38 C.F.R. § 3.304(f). Generally, lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence." See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Board is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Equal weight is not accorded to each piece of evidence contained in the record because not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 55. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Regarding the first element of service connection, the evidence shows that the Veteran has been diagnosed with a psychiatric disorder other than PTSD. Numerous private medical records show consistent diagnoses of agoraphobia with panic attacks following the Veteran's separation from service. The Veteran's private treatment records from December 2008, February 2009, March 2010, and January 2013 reflect that the Veteran has received continuous treatment since 2004 from the Haina Center for Social Psychiatry ("Haina Clinic") in Germany for agoraphobia with panic attacks. 

On examination in November 2011, a VA examiner also provided an Axis I diagnosis of agoraphobia with panic disorder. While the October 2012 VA Disability Benefits Questionnaire (DBQ) medical opinion specifically found that the Veteran does not have PTSD or agoraphobia, there are numerous medical reports of record that provide a diagnosis of agoraphobia with panic attacks, including the November 2011 VA opinion. Most of these medical reports were provided by mental health professionals who are presumed to know the DSM requirements applicable to their practice, and to have taken them into account when providing a psychiatric diagnosis. See Cohen v. Brown, 10 Vet. App. 129, 140 (1997). Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of a psychiatric disorder-agoraphobia with panic attacks. See 38 C.F.R. §§ 3.102, 4.125; Gilbert, 1 Vet. App. at 55.

The Board also finds credible, supporting evidence of an in-service event, injury or disease. The Veteran reports that while in the subway in Seoul, South Korea, he was surrounded by a group of anti-American protestors. The protestors threatened, harassed, spat on, and hurled obscenities at the Veteran. According to the Veteran, he began having severe panic attacks and anxiety after this April 2000 incident, which is supported by a March 2001 service treatment record for "situational anxiety." The Veteran's service treatment records are negative for a psychiatric disorder or treatment prior to service.

The Veteran asserts that his condition worsened after his deployment to Iraq in 2003, as a result of a traumatizing, violent attack on his military camp. The Veteran reported that, while stationed at Camp Pennsylvania, Kuwait, a U.S. soldier throw grenades into a tent, resulting in severe injuries, death and confusion. The Veteran made a phone call to his wife just prior to, and in the immediate vicinity of the explosions. After the explosions, the veteran and other soldiers stood with guns drawn, on high alert, not knowing what to do. Shortly thereafter, the confusion resulted in a friendly fire incident in which a British jet was shot out of the sky just above their camp. During the ordeal, the Veteran felt helpless and feared for his life. A few days later, his unit invaded Iraq.

The Veteran's personnel records and other credible evidence corroborate the in-service event in Kuwait/Iraq. Personnel records show that he was assigned to an air assault unit with the 101st Airborne Division during the invasion of Iraq. This unit is shown to have participated in the initial invasion of Iraq in March 2003 based out of Kuwait. The Veteran's unit history shows that he was in Kuwait, and then Iraq, from March 2003 to August 2003. Other personnel records show that the Veteran received Hostile Fire/Imminent Danger Pay, as well as a Combat Tax Exclusion for his deployment in Iraq. 

After his return from Kuwait/Iraq, the Veteran complained of nervousness and anxiety. In his post-deployment medical assessment, he reported witnessing someone get "wounded, killed, or d[ie]" during deployment and feeling in danger of being killed. In addition, he reported feeling depressed or hopeless. Further, the November 2011 VA examiner stated "there is no doubt of the presence of potentially traumatic events from the deployment in the war zone, and witnessing."  Taken together, the Board finds that the claimed in-service event or injury is consistent with his service and corroborated by the evidence.

Lastly, the Board finds that the lay and medical evidence of record provides a sufficient nexus between his agoraphobia with panic attacks, and the alleged in-service event. The Veteran has alleged, and is competent to report, that his panic attacks, anxiety, depression, nightmares and other psychological symptoms began in active service, and continue to this day. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As previously noted, service treatment records show the Veteran was treated for situational anxiety in March 2001, and his post-Iraq deployment medical assessment notes complaints of nervousness, depression, anxiety, hopelessness and fear. Lay statements from multiple family members note observations of anxiety, depression, avoidance behavior and hypersensitivity to noise exposure after the Veteran's service. Further, the Veteran's private medical records indicate that his symptoms had persisted since 2004, when the Veteran first began receiving treatment. 

The January 2009, March 2010 and January 2013 private medical opinions also note that the Veteran has been, and continues to be, prescribed various medications to address his agoraphobia with panic attacks and related symptoms; albeit, with little success. These private medical opinions discuss the Veteran's claimed stressors and symptoms, including persistent flashbacks, nightmares, sleep disturbances, avoidance behavior, and sensitivity to loud noises and bangs, and find that they have had a significant impact on the Veteran's social, professional, and other functional areas of life. The January 2013 private medical opinion concludes that it is more than 50% likely that the Veteran's agoraphobia with panic attacks was caused by his active duty service.

There is no evidence that the private medical opinions provided by the Veteran are not competent or credible; therefore, they are entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008). There is, however, reasonable doubt created by two VA DBQ opinions dated October 2012 and March 2016, which find that the Veteran does not have any psychiatric disorder at all.  The Board finds that these opinions were based, at least in part, on the mistaken premise that the Veteran did not begin seeking treatment until 2008, which is contradicted by the record. Moreover, the examiner questioned the accuracy of the translation from German to English regarding the November 2011 VA opinion, as indicated in the October 2012 DBQ, calling into question the reliability of this report. To this end, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran has a current diagnosis of agoraphobia with panic attacks that is related to confirmed in-service events. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, is granted.

The Board acknowledges that the record indicates a diagnosis of PTSD; however, the evidence is insufficient to grant service connection for PTSD. It is not clear that these diagnoses met all of the criteria of the Diagnostic and Statistical Manual of Mental Health Disorders (DSM) - either version IV or 5. Finally, under the General Formula for Rating Mental Disorders, only one rating is assigned for psychiatric disorders, even if multiple disorders are present. See 38 C.F.R. § 4.130. Thus, the Board's finding with respect to PTSD is not prejudicial.

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder with agoraphobia and panic attacks is warranted. See 38 U.S.C. § 5107(b).  To this extent the claim is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD) with agoraphobia and panic attacks is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


